Citation Nr: 0626172	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The appellant is the veteran's step-daughter.  


FINDINGS OF FACT

1.  The appellant was born in October 1974.  

2.  In June 2003, the veteran was determined to be 
permanently and totally disabled, effective December 2002.  

3.  In July 2003, the appellant filed a claim for Survivors' 
and Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code.  


CONCLUSION OF LAW

The appellant has no legal basis for entitlement to 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.  38 U.S.C.A. §§ 3500, 3512 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.3021, 21.3041 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty-to-assist and 
notification obligations, set out in 38 U.S.C.A. § 5103 (West 
2002 & Supp 2005) and 38 C.F.R. § 3.159(b) (2005), are not 
applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
Court held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51.  As well, the statute at issue in this matter is 
not found in Chapter 51 (rather, in Chapter 35). 

In any event, the record reflects that the appellant was 
provided with a Statement of the Case in November 2003 which 
provided adequate notification of the information and 
evidence necessary to substantiate her claim.  The Board also 
notes that evidence necessary for fair adjudication of this 
particular claim is of record.  As such, the Board finds that 
any duty to notify and assist the appellant has been met.

The present appeal arises from the appellant's claim of 
entitlement to Chapter 35 education benefits.  Basic 
eligibility for educational assistance benefits under Chapter 
35, Title 38, United States Code, may be established in 
several ways, including being a stepchild of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.57, 21.3021 (2005).  The basic beginning date of an 
eligible child's period of eligibility is his or her 
eighteenth birthday, or successful completion of secondary 
schooling, whichever occurs first; the basic ending date is 
the eligible child's twenty-sixth birthday.  38 U.S.C.A. 
§ 3512(a) (West 2002 & Supp. 2005); 38 C.F.R. § 21.3041 
(2005).  

An eligible child may have a beginning date later than the 
basic beginning date if the effective date of the permanent 
and total disability rating occurs after the child has 
reached eighteen but before he or she has reached twenty-six, 
in which case the beginning date of eligibility will be the 
effective date of the rating or the date of notification to 
the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child.  Id.

Further, if certain events occur after the child has reached 
eighteen but before he or she has reached twenty-six, the 
ending date of eligibility will be the person's twenty-sixth 
birthday or eight years from the qualifying event.  Among 
other things, the effective date of a total rating is 
considered a qualifying event.  38 C.F.R. § 21.3041(d) 
(2005).  

A review of the record reveals that in July 2003, the RO 
received the appellant's application for Chapter 35 education 
benefits.  Prior to the receipt of this application, the RO, 
in June 2003, determined that, among other things, that the 
veteran had a total service-connected disability that was 
permanent in nature, effective December 16, 2002.  The record 
also reflects, however, that the appellant was born in 
October 1974; as such, she was over twenty-six years of age 
at the time she submitted her application for education 
benefits and at the time it was determined that the veteran 
was permanently and totally disabled (i.e. the effective 
date).  

In September 2003, the RO determined that because the 
appellant was over twenty-six years of age, she was not 
eligible for Chapter 35 educational benefits.  Thereafter, 
the appellant perfected an appeal with respect to this 
determination, and has argued that, essentially, due to a 
series of personal and family setbacks, she was only able to 
attend college intermittently over the years, and was 
continuing towards a degree in finance.  

While sympathetic to the appellant's situation, the Board 
notes that it is bound by the applicable law and regulations 
when determining claims for VA benefits.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  That said, the bottom 
line is that the appellant does not meet the eligibility 
requirements educational assistance benefits under Chapter 
35, as she attained the age of twenty-six prior to applying 
for said benefits and the veteran was determined totally and 
permanently disabled after she attained that age (as such, a 
modified extension is not warranted under 38 C.F.R. 
§ 21.3041(d) (2001)).  Applicable law and regulations do not 
provide for an extension of the ending date in cases such as 
the one presented in this appeal.

In summary, the law is clear that the basic ending date for 
Chapter 35 benefits is the eligible child's twenty-sixth 
birthday.  38 U.S.C.A. § 3512(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 21.3041 (2005); and, the appellant had attained 
this age at the time she sought such benefits.  There is no 
legal basis for an award of educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code, and the 
appellant's claim for retroactive benefits must fail.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).


ORDER

The appeal is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


